SECOND ADDENDUM

to

Administrative Services Agreement 2005 as amended by the First Addendum
("Agreement")

dated

29 November 2004

between

A. L. Industrier ASA, Harbitzalleen, 3, 0275 Oslo, Norway ("A. L. Industrier")

and

ALPHARMA AS, Harbitzalleen 3, 0275 Oslo, Norway ("Alpharma")





WHEREAS the terms used in the Second Addendum shall have the same meaning as in
the Agreement unless otherwise indicated herein;



WHEREAS the First Addendum to the Agreement expires on 30 June 2006 but the
parties have decided that Alpharma will continue to provide the services
according to the Agreement for an additional period of 6 months (30 June 2006 to
31 December) and, thus, to extend the term of the Agreement accordingly;



NOW, THEREFORE, in consideration of the mutual covenants and agreement contained
herein and intending to be legally bound, the Parties hereto agree as follows:



1) Clause 4.1 of the Agreement is amended as follows: The Agreement shall
continue in force for additional 6 months, i.e. until 31 December 2006, after
which it will automatically expire.



2) Clause 3.1 of the Agreement is amended as follows: A.L. Industrier shall pay
to Alpharma an additional fixed fee of NOK 200,000, exclusive of VAT, for the
Services rendered in the extended period 1 July 2006 - 31 December 2006
according to the Agreement. The fee will be paid in 6 equal monthly
installments.



IN

WITNESS WHEREOF, the duly authorized representatives of each Party have executed
this Agreement as of the date above written.



Signed for and on behalf of

Signed for and on behalf of

A. L. INDUSTRIER ASA:

Alpharma AS:



____/s/ Stein Aukner________________



__/s/ Carll-Aake Carlsson ___

By: Stein Aukner

By: Carl-Aake Carlsson

Title: Managing Director

Title: Managing Director

Date: June 30, 2006

Date: July 4, 2006